
	
		II
		109th CONGRESS
		2d Session
		S. 3517
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To enhance the services available to
		  members of the Armed Forces returning from deployment in Operation Iraqi
		  Freedom and Operation Enduring Freedom to assist such members in transitioning
		  to civilian life, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Heroes at Home Act of
			 2006.
		2.Responsibilities of
			 Task Force on Mental Health on transition to civilian life of members of the
			 National Guard and Reserve returning from deployment in Operation Iraqi Freedom
			 and Operation Enduring Freedom
			(a)In
			 generalSection 723 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3348) is amended—
				(1)by redesignating subsections (d), (e), (f),
			 and (g) as subsections (e), (f), (g), and (h), respectively; and
				(2)by inserting after subsection (c) the
			 following new subsection (d):
					
						(d)Assessment and
				recommendations on transition to civilian life of members of national guard and
				reserve returning from deployment in operation iraqi freedom and enduring
				freedom
							(1)In
				generalIn addition to the
				activities required under subsection (c), the task force shall, not later than
				12 months after the date of the enactment of the Heroes at Home Act of 2006,
				submit to the Secretary a report containing an assessment of, and
				recommendations for improving, assistance to members of the National Guard and
				Reserve returning from deployment in Operation Iraqi Freedom or Operation
				Enduring Freedom, and their families, in transitioning to civilian employment
				upon their return from such deployment, including—
								(A)members who were self-employed before
				deployment and seek to return to such employment after deployment;
								(B)members who were students before deployment
				and seek to return to school or commence employment after deployment;
								(C)members who have experienced multiple
				recent deployments; and
								(D)members who have been wounded or injured
				during deployment.
								(2)Working
				groupIn conducting the
				assessment and making the recommendations required by paragraph (1), the task
				force shall utilize the assistance of a working group that consists of
				individuals selected by the task force from among individuals as
				follows:
								(A)With the concurrence of the Administrator
				of the Small Business Administration, personnel of the Small Business
				Administration.
								(B)Representatives of employers who employ
				members of the National Guard and Reserve described in paragraph (1) on their
				return to civilian life as described in that paragraph.
								(C)Representatives of employee assistance
				organizations.
								(D)Representatives of associations of
				employers.
								(E)Representatives of organizations that
				assist wounded or injured members of the National Guard and Reserves in finding
				or sustaining employment.
								(F)Representatives of such other public or
				private organizations and entities as the co-chairs of the task force, in
				consultation with the members of the task force, consider appropriate.
								(3)Report
				elementsThe report required
				by paragraph (1) shall include recommendations on the following:
								(A)The provision of outreach and training to
				employers, employment assistance organizations, and associations of employers
				on the employment, readjustment, and mental health needs of members of the
				National Guard and Reserve described in paragraph (1) upon their return from
				deployment as described in that paragraph.
								(B)The provision of outreach and training to
				employers, employment assistance organizations, and associations of employers
				on the needs of family members of such members.
								(C)The improvement of collaboration between
				the pubic and private sectors in order to ensure the successful transition of
				such members into civilian employment upon their return from such
				deployment.
								(4)Other
				dutiesIn the period between
				the submittal of the report required by paragraph (1) and the termination of
				the task force under subsection (h), the task force (including the working
				group established under paragraph (2)) shall serve as an advisor to the
				Assistance Center for Employers and Employment Assistance Organizations
				established under section 3 of the Heroes at Home Act of 2006.
							(5)Employment
				assistance organization definedIn this subsection, the term
				employment assistance organization means an organization or
				entity, whether public or private, that provides assistance to individuals in
				finding or retaining employment, including organizations and entities under
				military career support
				programs.
							.
				(b)ReportSubsection (f) of such section, as
			 redesignated by subsection (a)(1) of this section, is further amended—
				(1)in the subsection heading, by striking
			 Report and inserting
			 Reports;
				(2)by striking paragraph (1) and inserting the
			 following new paragraph (1):
					
						(1)In
				generalThe report submitted
				to the Secretary under each of subsections (c) and (d) shall include—
							(A)a description of the activities of the task
				force under such subsection;
							(B)the assessment and recommendations required
				by such subsection; and
							(C)such other matters relating to the
				activities of the task force under such subsection as the task force considers
				appropriate.
							;
				and
				(3)in paragraph (2)—
					(A)by striking the report under
			 paragraph (1) and inserting a report under paragraph
			 (1); and
					(B)by striking the report as
			 and inserting such report as.
					(c)Plan
			 mattersSubsection (g) of
			 such section, as redesignated by subsection (a)(1) of this section, is further
			 amended—
				(1)by striking the report from the task
			 force under subsection (e)(1) and inserting a report from the
			 task force under subsection (f)(1); and
				(2)by inserting contained in such
			 report after the task force the second place it
			 appears.
				(d)TerminationSubsection (h) of such section, as
			 redesignated by subsection (a)(1) of this section, is further amended—
				(1)by inserting with respect to the
			 assessment and recommendations required by subsection (d) after
			 the task force; and
				(2)by striking subsection
			 (e)(2) and inserting subsection (f)(2).
				3.Assistance Center for
			 Employers and Employment Assistance Organizations
			(a)Establishment
			 of Center
				(1)In
			 generalThe Secretary of
			 Defense shall establish an office to assist employers, employment assistance
			 organizations, and associations of employers in facilitating the successful
			 transition to civilian employment of members of the National Guard and Reserve
			 returning from deployment in Operation Iraqi Freedom or Operation Enduring
			 Freedom.
				(2)DesignationThe office established under this
			 subsection shall be known as the Assistance Center for Employers and
			 Employment Assistance Organizations (in this section referred to as the
			 Center).
				(3)HeadThe Secretary shall designate an individual
			 to act as the head of the Center.
				(4)IntegrationIn establishing the Center, the Secretary
			 shall ensure close communication between the Center and the military
			 departments, including the commands of the reserve components of the Armed
			 Forces.
				(b)FunctionsThe Center shall have the following
			 functions:
				(1)To provide education and technical
			 assistance to employers, employment assistance organizations, and associations
			 of employers to assist them in facilitating the successful transition to
			 civilian employment of members of the National Guard and Reserve described in
			 subsection (a) on their return from deployment as described in that
			 subsection.
				(2)To provide education and technical
			 assistance to employers, employment assistance organizations, and associations
			 of employers to assist them in facilitating the successful adjustment of family
			 members of the National Guard and Reserve to the deployment and return from
			 deployment of members of the National Guard and Reserve as described in that
			 subsection.
				(c)Resources to be
			 provided
				(1)In
			 generalIn carrying out the
			 functions specified in subsection (b), the Center shall provide employers,
			 employment assistance organizations, and associations of employers resources,
			 services, and assistance that include the following:
					(A)Guidelines on best practices and effective
			 strategies.
					(B)Education on the physical and mental health
			 difficulties that can and may be experienced by members of the National Guard
			 and Reserve described in subsection (a) on their return from deployment as
			 described in that subsection in transitioning to civilian employment, including
			 difficulties arising from Post Traumatic Stress Disorder (PTSD) and traumatic
			 brain injury (TBI), including education on—
						(i)the detection of warning signs of such
			 difficulties;
						(ii)the medical, mental health, and employment
			 services available to such members, including materials on services offered by
			 the Department of Defense, the Department of Veterans Affairs (including
			 through the vet center program under section 1712A of title 38, United States
			 Code), the Department of Labor, military support programs, and community mental
			 health clinics; and
						(iii)the mechanisms for referring such members
			 for services described in clause (ii) and for other medical and mental health
			 screening and care when appropriate.
						(C)Education on the range and types of
			 potential physical and mental health effects of deployment and post-deployment
			 adjustment on family members of members of the National Guard and Reserve
			 described in subsection (a), including education on—
						(i)the detection of warning signs on such
			 effects on family members of members of the National Guard and Reserves;
						(ii)the medical, mental health, and employment
			 services available to such family members, including materials on such services
			 as described in subparagraph (B)(ii); and
						(iii)mechanisms for referring such family
			 members for services described in clause (ii) and for medical and mental health
			 screening and care when appropriate.
						(D)Education on mechanisms, strategies, and
			 resources for accommodating and employing wounded or injured members of the
			 National Guard and Reserves in work settings.
					(2)Provision of
			 resourcesThe Center shall
			 make resources, services, and assistance available under this subsection
			 through such mechanisms as the head of the Center considers appropriate,
			 including the Internet, video conferencing, telephone services, workshops,
			 trainings, presentations, group forums, and other mechanisms.
				(d)Personnel and
			 other resourcesThe Secretary
			 of Defense shall assign to the Center such personnel, funding, and other
			 resources as are required to ensure the effective discharge by the Center of
			 the functions under subsection (b).
			(e)Reports on
			 Activities
				(1)Annual report
			 by centerNot later than one
			 year after the establishment of the Center, and annually thereafter, the head
			 of the Center, in consultation with the Department of Defense Task Force on
			 Mental Health (while in effect), shall submit to the Secretary of Defense a
			 written report on the progress and outcomes of the Center during the one-year
			 period ending on the date of such report.
				(2)Transmittal to
			 congressNot later than 60
			 days after receipt of a report under paragraph (1), the Secretary shall
			 transmit such report to the Committees on Armed Services of the Senate and the
			 House of Representatives, together with—
					(A)such comments on such report, and such
			 assessment of the effectiveness of the Center, as the Secretary considers
			 appropriate; and
					(B)such recommendations on means of improving
			 the effectiveness of the Center as the Secretary considers appropriate.
					(3)Availability to
			 publicThe Secretary shall
			 take appropriate actions to make each report under paragraph (2) available to
			 the public, including through the Internet website of the Center.
				(f)DefinitionsIn this section:
				(1)Employment
			 assistance organizationThe
			 term employment assistance organization means an organization or
			 entity, whether public or private, that provides assistance to individuals in
			 finding or retaining employment, including organizations and entities under
			 military career support programs.
				(2)Department of
			 defense task force on mental healthThe term Department of Defense Task
			 Force on Mental Health means the Department of Defense Task Force on
			 Mental Health established under section 723 of the National Defense
			 Authorization Act for Fiscal Year 2006, as amended by section 2 of this
			 Act.
				(g)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Department of Defense to carry out this
			 section amounts as follows:
				(1)For fiscal year 2007, $5,000,000.
				(2)For each of fiscal years 2008 through 2011,
			 such sums as may be necessary.
				4.Grants on assistance
			 in community-based settings for members of the National Guard and Reserve and
			 their families after deployment in Operation Iraqi Freedom and Operation
			 Enduring Freedom
			(a)In
			 generalThe Secretary of
			 Defense may award grants to eligible entities to carry out demonstration
			 projects to assess the feasibility and advisability of utilizing
			 community-based settings for the provision of assistance to members of the
			 National Guard and Reserve who serve in Operation Iraqi Freedom or Operation
			 Enduring Freedom, and their families, after the return of such members from
			 deployment in Operation Iraqi Freedom or Operation Enduring Freedom, as the
			 case may be, including—
				(1)services to improve the reuniting of such
			 members of the National Guard and Reserve and their families;
				(2)education to increase awareness of the
			 physical and mental health difficulties that members of the National Guard and
			 Reserve can and may experience on their return from such deployment, including
			 education on—
					(A)Post Traumatic Stress Disorder (PTSD) and
			 traumatic brain injury (TBI); and
					(B)mechanisms for the referral of such members
			 of the National Guard and Reserve for medical and mental health screening and
			 care when necessary; and
					(3)education to increase awareness of the
			 physical and mental health difficulties that family members of such members of
			 the National Guard and Reserve can and may experience on the return of such
			 members from such deployment, including education on—
					(A)depression, anxiety, and relationship
			 problems; and
					(B)mechanisms for medical and mental health
			 screening and care when appropriate.
					(b)Eligible
			 entitiesAn entity eligible
			 for the award of a grant under this section is any public or private non-profit
			 organization, such as a community mental health clinic, family support
			 organization, military support organization, law enforcement agency, community
			 college, or public school.
			(c)ApplicationAn eligible entity seeking a grant under
			 this section shall submit to the Secretary of Defense an application therefor
			 in such manner, and containing such information, as the Secretary may require
			 for purposes of this section, including a description of how such entity will
			 work with the Department of Defense, the Department of Veterans Affairs, State
			 health agencies, other appropriate Federal, State, and local agencies, family
			 support organizations, and other community organization in undertaking
			 activities described in subsection (a).
			(d)Annual reports
			 by grant recipientsAn entity
			 awarded a grant under this section shall submit to the Secretary of Defense on
			 an annual basis a report on the activities undertaken by such entity during the
			 preceding year utilizing amounts under the grant. Each report shall include
			 such information as the Secretary shall specify for purposes of this
			 subsection.
			(e)Annual reports
			 to congress
				(1)In
			 generalNot later than one
			 year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of Defense shall submit to Congress a report on activities undertaken
			 under the grants awarded under this section. The report shall include
			 recommendations for legislative, programmatic, or administrative action to
			 improve or enhance activities under the grants awarded under this
			 section.
				(2)Availability to
			 publicThe Secretary shall
			 take appropriate actions to make each report under this subsection available to
			 the public.
				5.Longitudinal study on
			 traumatic brain injury incurred by members of the Armed Forces in Operation
			 Iraqi Freedom and Operation Enduring Freedom
			(a)Study
			 requiredThe Secretary of
			 Defense shall, in consultation with the Secretary of Veterans Affairs, provide
			 for a longitudinal study on the effects of traumatic brain injury incurred by
			 members of the Armed Forces in Operation Iraqi Freedom or Operation Enduring
			 Freedom. The duration of the longitudinal study shall be 15 years.
			(b)Selection of
			 entity for conduct of studyThe Secretary of Defense shall, in
			 consultation with the Secretary of Veterans Affairs, select an entity to
			 conduct the study required by subsection (a) from among private organizations
			 or entities qualified to conduct the study.
			(c)ElementsThe study required by subsection (a) shall
			 address the following:
				(1)The long-term effects of traumatic brain
			 injury on the overall readiness of the Armed Forces.
				(2)Mechanisms for improving body armor and
			 helmets in order to protect members of the Armed Forces from sustaining
			 traumatic brain injuries.
				(3)The long-term physical and mental health
			 consequences of traumatic brain injuries incurred by members of the Armed
			 Forces during service in Operation Iraqi Freedom or Operation Enduring
			 Freedom.
				(4)The health care, mental health care, and
			 rehabilitation needs of such members for such injuries after the completion of
			 inpatient treatment through the Department of Defense, the Department of
			 Veterans Affairs, or both.
				(5)The type and availability of long-term care
			 rehabilitation programs and services within and outside the Department of
			 Defense and the Department of Veterans Affairs for such members for such
			 injuries, including community-based programs and services and in-home programs
			 and services.
				(d)Reports
				(1)Periodic and
			 final reportsAfter the
			 third, seventh, eleventh, and fifteenth years of the study required by
			 subsection (a), the Secretary of Defense shall, in consultation with the
			 Secretary of Veterans Affairs, submit to the appropriate elements of the
			 Department of Defense and the Department of Veterans Affairs, and to Congress,
			 a comprehensive report on the results of the study during the preceding years.
			 Each report shall include the following:
					(A)Current information on the cumulative
			 outcomes of the study.
					(B)In the case of a report to elements of the
			 Department of Defense—
						(i)such recommendations as the Secretary of
			 Defense considers appropriate for programmatic and administrative action to
			 improve body armor and helmets to protect members of the Armed Forces from
			 sustaining traumatic brain injuries; and
						(ii)such other recommendations as the Secretary
			 considers appropriate based on the outcomes of the study.
						(C)In the case of a report to elements of the
			 Department of Veterans Affairs—
						(i)such recommendations as the Secretary of
			 Veterans Affairs considers appropriate for programmatic and administrative
			 action to improve long-term care and rehabilitative programs and services for
			 members of the Armed Forces with traumatic brain injury; and
						(ii)such other recommendations as the Secretary
			 considers appropriate based on the outcomes of the study.
						(D)In the case of a report to Congress—
						(i)such recommendations as the Secretary of
			 Defense considers appropriate for legislative action to improve body armor and
			 helmets to protect members of the Armed Forces from sustaining traumatic brain
			 injuries;
						(ii)such recommendations as the Secretary of
			 Veterans Affairs considers appropriate for legislative action to improve
			 long-term care and rehabilitative programs and services for members of the
			 Armed Forces with traumatic brain injury; and
						(iii)such other recommendations as the Secretary
			 of Defense and the Secretary of Veterans Affairs jointly consider appropriate
			 based on the outcomes of the study.
						(2)Availability to
			 publicThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall jointly take appropriate
			 actions to make each report under this subsection available to the
			 public.
				(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Department of Defense to carry out this
			 section amounts as follows:
				(1)For fiscal year 2007, $5,000,000.
				(2)For each of fiscal years 2008 through 2013,
			 such sums as may be necessary.
				6.Training curricula for
			 family caregivers on care and assistance for members and former members of the
			 Armed Forces with traumatic brain injury incurred in Operation Iraqi Freedom
			 and Operation Enduring Freedom
			(a)Traumatic brain
			 injury family caregiver panel
				(1)EstablishmentThe Secretary of Defense shall, in
			 consultation with the Secretary of Veterans Affairs, establish within the
			 Department of Defense a panel to develop coordinated, uniform, and consistent
			 training curricula to be used in training family members in the provision of
			 care and assistance to members and former members of the Armed Forces for
			 traumatic brain injuries incurred during service in the Armed Forces in
			 Operation Iraqi Freedom or Operation Enduring Freedom.
				(2)Designation of
			 panelThe panel established
			 under paragraph (1) shall be known as the Traumatic Brain Injury Family
			 Caregiver Panel.
				(3)MembersThe Traumatic Brain Injury Family Caregiver
			 Panel established under paragraph (1) shall consist of 15 members appointed by
			 the Secretary of Defense, in consultation with the Secretary of Veterans
			 Affairs, equally represented from among—
					(A)physicians, nurses, rehabilitation
			 therapists, and other individuals with an expertise in caring for and assisting
			 individuals with traumatic brain injury, including those who specialize in
			 caring for and assisting individuals with traumatic brain injury incurred in
			 war;
					(B)representatives of family caregivers or
			 family caregiver associations;
					(C)Department of Defense and Department of
			 Veterans Affairs health and medical personnel with expertise in traumatic brain
			 injury, and Department of Defense personnel and readiness representatives with
			 expertise in traumatic brain injury;
					(D)representatives of military service
			 organizations who specialize in matters relating to disabled veterans;
					(E)representatives of veterans service
			 organizations who specialize in matters relating to disabled veterans;
					(F)psychologists or other individuals with
			 expertise in the mental health treatment and care of individuals with traumatic
			 brain injury;
					(G)experts in the development of training
			 curricula;
					(H)researchers and academicians who study
			 traumatic brain injury; and
					(I)any other individuals the Secretary
			 considers appropriate.
					(4)MeetingsThe Traumatic Brain Injury Family Caregiver
			 Panel shall meet not less than monthly.
				(b)Development of
			 curricula
				(1)In
			 generalThe Traumatic Brain
			 Injury Family Caregiver Panel shall develop training curricula to be utilized
			 during the provision of training to family members of members and former
			 members of the Armed Forces described in subsection (a) on techniques,
			 strategies, and skills for care and assistance for such members and former
			 members with the traumatic brain injuries described in that subsection.
				(2)Scope of
			 curriculaThe curricula
			 shall—
					(A)be based on empirical research and
			 validated techniques; and
					(B)shall provide for training that permits
			 recipients to tailor caregiving to the unique circumstances of the member or
			 former member of the Armed Forces receiving care.
					(3)Particular
			 requirementsIn developing
			 the curricula, the Traumatic Brain Injury Family Caregiver Panel shall—
					(A)specify appropriate training commensurate
			 with the severity of traumatic brain injury; and
					(B)identify appropriate care and assistance to
			 be provided for the degree of severity of traumatic brain injury for caregivers
			 of various levels of skill and capability.
					(4)Use of existing
			 materialsIn developing the
			 curricula, the Traumatic Brain Injury Family Caregiver Panel shall utilize and
			 enhance any existing training curricular, materials, and resources applicable
			 to such curricula as the Panel considers appropriate.
				(5)ConsultationIn developing the curricula, the Traumatic
			 Brain Injury Family Caregiver Panel shall consult with the Army Reserve Forces
			 Policy Committee, as appropriate.
				(6)Deadline for
			 developmentThe Traumatic
			 Brain Injury Family Caregiver Panel shall develop the curricula not later than
			 one year after the date of the enactment of this Act.
				(c)Dissemination
			 of curricula
				(1)In
			 generalThe Secretary of
			 Defense shall, in consultation with the Traumatic Brain Injury Family Caregiver
			 Panel, develop mechanisms for the dissemination of the curricula developed
			 under subsection (b) to health care professionals referred to in paragraph (2)
			 who treat or otherwise work with members and former members of the Armed Forces
			 with traumatic brain injury incurred in Operation Iraqi Freedom or Operation
			 Enduring Freedom. In developing such mechanisms, the Secretary may utilize and
			 enhance existing mechanisms, including the Military Severely Injured
			 Center.
				(2)Health care
			 professionalsThe health care
			 professionals referred to in this paragraph are the following:
					(A)Personnel at military medical treatment
			 facilities.
					(B)Personnel at the polytrauma centers of the
			 Department of Veterans Affairs.
					(C)Personnel and care managers at the Military
			 Severely Injured Center.
					(D)Such other health care professionals of the
			 Department of Defense as the Secretary considers appropriate.
					(E)Such other health care professionals of the
			 Department of Veterans Affairs as the Secretary of Defense, in consultation
			 with the Secretary of Veterans Affairs, considers appropriate.
					(3)ScopeThe mechanisms developed under paragraph
			 (1) shall include the provision of refresher training in the curricula
			 developed under subsection (a) for the health care professional referred to in
			 paragraph (2) not less often than once every six months.
				(4)Provision of
			 training to family caregivers
					(A)In
			 generalHealth care
			 professionals referred to in paragraph (2) who are trained in the curricula
			 developed under subsection (b) shall provide training to family members of
			 members and former members of the Armed Forces who incur traumatic brain
			 injuries during service in the Operation Iraqi Freedom or Operation Enduring
			 Freedom in the care and assistance to be provided for such injuries.
					(B)Timing of
			 trainingTraining under this
			 paragraph shall, to the extent practicable, be provided to family members while
			 the member or former member concerned is undergoing treatment at a facility of
			 the Department of Defense or Department of Veterans Affairs, as applicable, in
			 order to ensure that such family members receive practice on the provision of
			 such care and assistance under the guidance of qualified health
			 professionals.
					(C)Particularized
			 trainingTraining provided
			 under this paragraph to family members of a particular member or former member
			 shall be tailored to the particular care needs of such member or former member
			 and the particular caregiving needs of such family members.
					(5)Quality
			 assuranceThe Secretary shall
			 develop mechanisms to ensure quality in the provision of training under this
			 section to health care professionals referred to in paragraph (2) and in the
			 provision of such training under paragraph (4) by such health care
			 professionals.
				(6)ReportNot later than one year after the
			 development of the curricula required by subsection (b), and annually
			 thereafter, the Traumatic Brain Injury Family Caregiver Training Panel shall
			 submit to the Secretary of Defense and the Secretary of Veterans Affairs, and
			 to Congress, a report on the following:
					(A)The actions undertaken under this
			 subsection.
					(B)The results of the tracking of outcomes
			 based on training developed and provided under this section.
					(C)Recommendations for the improvement of
			 training developed and provided under this section.
					(d)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Department of Defense to carry out this
			 section amounts as follows:
				(1)For fiscal year 2007, $5,000,000.
				(2)For each of fiscal years 2008 through 2011,
			 such sums as may be necessary.
				
